DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to amendment filed on 12/07/2021.
3.       Claims 9-28 are pending.  Applicant has amended claims 9, 11, 13, cancelled claims 1-8 and added new claims 21-28.

EXAMINER'S AMENDMENT
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jack Hartley on 01/04/2022 and 01/11/2022.  Mr. Hartley has authorized examiner to amend claims 9, 11, 12, 15, 18, 20, 21 and 28 as set forth below:

Claim 9,
Line 12, amend “the boiling point” to “a boiling point”.
Line 13, amend “a boiling point” to “the boiling point”.

Claim 11,
Line 1, amend “silica support” to “support material”.

Claim 12,
Line 2, amend “the weight” to “weight”.

Claim 15,
Line 1, amend “silica” to “a silica”.

Claim 18,
Line 1, amend “claim 9” to “claim 10”,
Line 2, amend “the catalyst” to “the polymerization catalyst”.

Claim 20,
Line 1, amend “claim 19” to “claim 10”,
Line 2, amend “the catalyst” to “the polymerization catalyst”.

Claim 21,
Line 2, amend “the weight” to “weight”.

Claim 28,
Line 5, amend “catalyst” to “polymerization catalyst”.
Line 6, amend “the catalyst” to “the polymerization catalyst”.

                                                        
Reasons for Allowance

5. The present claims are allowable over the closest prior art taught Schneider et al (US Patent No.: 7,019,089 B2), Rohde (US Patent No.: 7,803,736 B2).

Schneider discloses a method comprising:
a) drying a support material at a temperature in a range of from about 150° C about 220° C (i.e., i.e., 100 to 200° C) to form a dried support (Col.3 lines 62-65);
b) contacting the dried support with a solvent to form a slurried support (i.e., the dried support is brought into contact with titanium compound in a suspension-see Col.3 lines 66-67 and further suggest that it is usual to slurry the support material with the suspension medium-see Col.4 lines 1-35 and 40-45);
d) contacting the support with a titanium-containing compound to form a titanated support (Col.4 lines 1-35 and 40-45);
e) contacting the titanated support with a chromium containing compound (Col.4 lines 58-64); and

However, Schneider does not disclose or suggest:
step c) subsequent to b), cooling the slurried support to a temperature of less than about 50° C to form a cooled support;
 step d) contacting the cooled support with a titanium-containing compound;
e) form a chrominated support; 
f) thermally treating the chrominated support by increasing the temperature of the chrominated support to a boiling point of the solvent; 
g) prior to reaching the boiling point of the solvent, contacting the chrominated support with a water in an amount ranging from about 0.1 moles to about 10 moles per mole of titanium to produce a mixture; and
h) thermally treating the mixture by heating the mixture to a temperature of equal to or greater than about 150° C for a time period of from about 5 hours to about 30 hours to yield a precatalyst. 


Rohde teaches process for making catalyst comprising:
a) drying a support material at a temperature in a range of from about 150° C about 220° C to form a dried support (Col.5 lines 3-6);
b) contacting the dried support with a solvent to form a slurried support (Col.5 lines 7-16 and lines 58-65 and col.6 lines 35-51, i.e., protic medium comprising of titanium compound, chromium compound and solvent); and

However, Rohde does not disclose or suggest:
step c) subsequent to b) cooling the slurried support to a temperature of less than about 50° C to form a cooled support;
 step d) contacting the cooled support with a titanium-containing compound to form a titanated support;
e) contacting the titanated support with a chromium-containing compound form a chrominated support; 
f) thermally treating the chrominated support by increasing the temperature of the chrominated support to a boiling point of the solvent; 
g) prior to reaching the boiling point of the solvent, contacting the chrominated support with a water in an amount ranging from about 0.1 moles to about 10 moles per moles of titanium to produce a mixture; and
h) thermally treating the mixture by heating the mixture to a temperature of equal to or greater than about 150° C for a time period of from about 5 hours to about 30 hours to yield a precatalyst. 



In light of the above, the present claims 9-28 are allowable.

Further, applicant’s amendment overcomes the 35 USC 112 (b), second paragraph rejections of record.

Further, applicant’s amendment overcomes the claim objections of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        01/11/2022